                                                           Case 2:19-cv-02078-APG-NJK Document 71
                                                                                               70 Filed 07/21/21
                                                                                                        07/20/21 Page 1 of 2
                                                                                                                           3



                                                       1   SNELL & WILMER L.L.P.                             REED SMITH LLP
                                                           Alex L. Fugazzi, Esq. (Nevada Bar #9022)          Jordan W. Siev, Esq. (Pro Hac Vice)
                                                       2   Aleem A. Dhalla, Esq. (Nevada Bar #14188)         John P. Kennedy, Esq. (Pro Hac Vice)
                                                           3883 Howard Hughes Parkway, Suite 1100            599 Lexington Avenue, 22nd Floor
                                                       3   Las Vegas, Nevada 89169                           New York, NY 10022
                                                           Telephone: 702.784.5200                           Telephone: (212) 521-5400
                                                       4   Facsimile: 702.784.5252                           Facsimile: (212) 521-5450
                                                           afugazzi@swlaw.com                                jsiev@reedsmith.com
                                                       5   adhalla@swlaw.com                                 jkennedy@reedsmith.com
                                                       6   Attorneys for Plaintiffs
                                                       7                                 UNITED STATES DISTRICT COURT
                                                       8                                          DISTRICT OF NEVADA
                                                       9   BIG CITY DYNASTY CORP. and RYAN                        Case No.: 2:19-cv-02078-APG-NJK
                                                           RADDON,
                                                      10
                                                                                    Plaintiffs,                  STIPULATION AND ORDER TO
                                                      11                                                         EXTEND DEADLINE TO FILE JOINT
                                                                                    v.                           PRETRIAL ORDER
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           FP HOLDINGS, L.P.,                                    (THIRD REQUEST)
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                    Defendant.
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15            Plaintiffs Big City Dynasty Corp. and Ryan Raddon (collectively, “Plaintiffs”) and

                                                      16   Defendant FP Holdings, L.P. (“Defendant” and together with Plaintiffs, the “Parties”), by and

                                                      17   through their respective counsel of record, stipulate and jointly request that the deadline for the

                                                      18   Parties to submit a joint pretrial order be extended two (2) days to July 23, 2021. This will be the

                                                      19   final request regarding this matter.

                                                      20            Pursuant to the July 12, 2021 Stipulation and Order to Extend Deadline to File Joint Pretrial

                                                      21   Order [ECF No. 68], the deadline to file the joint pretrial order is July 21, 2021. Plaintiffs have sent

                                                      22   a draft of the joint pretrial order to Defendant, and Defendant has returned comments on that first

                                                      23   draft. The Parties have now exchanged another round of drafts and attended a telephonic meet and

                                                      24   confer on July 20, 2021 to discuss final issues regarding the joint pretrial order. The parties intend

                                                      25   on exchanging one more round of drafts and gathering some additional information to finalize the

                                                      26   joint pretrial order but require two additional days to make these final changes.

                                                      27

                                                      28   ///



                                                           4825-1587-5570
                                                           Case 2:19-cv-02078-APG-NJK Document 71
                                                                                               70 Filed 07/21/21
                                                                                                        07/20/21 Page 2 of 2
                                                                                                                           3



                                                       1             Thus, as demonstrated above, the Parties are diligently working towards, and are very close
                                                       2    to, finalizing the joint pretrial order. Only a few issues remain that require exchanging an
                                                       3    additional draft. To that end, the Parties anticipate needing two additional days to resolve these
                                                       4    issues and, therefore, respectfully request a short, final extension. For the foregoing reasons, the
                                                       5    Parties believe there is good cause to extend the deadline to file a joint pretrial order to July 23,
                                                       6    2021.
                                                       7             IT IS SO STIPULATED.
                                                       8   Dated: July 20, 2021                                Dated: July 20, 2021
                                                       9
                                                                 SNELL & WILMER L.L.P.                               CAMPBELL & WILLIAMS
                                                      10

                                                      11   By: /s/ Alex L. Fugazzi                               By: /s/ J. Colby Williams
                                                      12        Alex L. Fugazzi, Esq. (NV Bar #9022)                  Donald J. Campbell, Esq. (NV Bar #1216)
             3883 Howard Hughes Parkway, Suite 1100




                                                                Aleem A. Dhalla, Esq. (NV Bar #14188)                 J. Colby Williams, Esq. (NV Bar #5549)
                                                                3883 Howard Hughes Parkway, Suite 1100                Philip R. Erwin, Esq. (NV Bar #11563)
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                Las Vegas, Nevada 89169                               700 South Seventh Street
                         LAW OFFICES

                          702.784.5200




                                                      14                                                              Las Vegas, Nevada 89101
                               L.L.P.




                                                                 REED SMITH LLP
                                                      15         Jordan W. Siev, Esq. (Pro Hac Vice)                 Attorneys for Defendant
                                                      16         John P. Kennedy, Esq. (Pro Hac Vice)                FP Holdings, L.P.
                                                                 599 Lexington Avenue, 22nd Floor
                                                      17         New York, NY 10022

                                                      18         Attorneys for Plaintiffs
                                                      19                                                  ORDER
                                                      20             The deadline for the Parties to file a joint pretrial order pursuant to LR 26-1(b)(5) is
                                                      21   extended to July 23, 2021
                                                      22
                                                                     IT IS SO ORDERED.
                                                      23
                                                                                                        By:
                                                      24                                                    UNITED STATES MAGISTRATE JUDGE
                                                      25                                                       July 21, 2021
                                                                                                        Dated:
                                                      26

                                                      27

                                                      28

                                                                                                           -2-
                                                           4825-1587-5570
